DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted June 10, 2020, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki et al. (EP 1447866) in view of Lee et al. (US 2018/0048015).  
Regarding claim 1, Shiozaki et al. teaches a positive active material for a nonaqueous electrolyte secondary battery containing a lithium transition metal composite oxide (para. [0115]),
wherein
the lithium transition metal composite oxide has an α-NaFeO2 structure (Abstract; para. [0115]),
a molar ratio Li/Me of Li and a transition metal (Me) of 1.05 ≤ Li/Me ≤ 1.4 (para. [0116]).
Shiozaki et al. is silent regarding a positive active material for a nonaqueous electrolyte secondary battery containing a lithium transition metal composite oxide having a porosity of 5 to 15%.  However, Lee et al. teaches that it is known in the art for a positive active material for a nonaqueous electrolyte secondary battery containing a lithium transition metal composite oxide having a porosity of 30 vol% or less {para. [0054]; the prior art range, 30 vol% or less, overlaps the claimed range, 5 to 15%; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive active material for a nonaqueous electrolyte secondary battery containing a lithium transition metal composite oxide of Shiozaki et al. by incorporating a porosity of 30% or less as taught by Lee et al. in order to create an excellent buffer action without a decrease in mechanical strength of the active material and an effect of increasing the reaction area with respect to the electrolyte solution (Lee et al., para. [0054]).  
Regarding claim 2, modified Shiozaki et al. teaches a positive active material for a nonaqueous electrolyte secondary battery wherein the lithium transition metal composite oxide contains Ni and Mn or Ni, Co, and Mn as the transition metals (Me) (Shiozaki et al., para. [0116]). 
Regarding claim 3, modified Shiozaki et al. teaches a positive active material for nonaqueous electrolyte secondary battery wherein using lithium metal as a counter electrode (the Examiner is interpreting this counter electrode as a negative electrode; Shiozaki et al., para. [0077]).  Because modified Shiozaki et al. teaches the claimed positive active material, one of ordinary skill in the art can appreciate or would expect that the (i) charge and discharge in which an end-of-charge voltage is 4.6 V and an end-of-discharge voltage is 2.0 V, and (ii) charge and discharge in which the end-of-charge voltage is 4.45 V and the end-of-discharge voltage is 2.0 V are performed in this order, and an electric amount is 200 mAh/g or more in the discharge of (ii).
Regarding claim 4, Shiozaki et al. teaches a method of producing a positive active material for a nonaqueous electrolyte secondary battery containing a lithium transition metal composite oxide, comprising
mixing a lithium compound with a transition metal hydroxide precursor (paras. [0099], [0102]) and firing the mixture to 1000 degrees Celsius {para. [0102];  the claimed range, at 750 to 1000°C, and the prior art range, heated to 1000°C (at a range of 100°C/hr, at one point overlap.  As a result, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).} to prepare the lithium transition metal composite oxide having an α-NaFeO2 structure (para. [0116]), a molar ratio Li/Me of Li and a transition metal (Me) of 1.05 ≤ Li/Me ≤ 1.4 (para. [0116]).
Shiozaki et al. is silent regarding a positive active material for a nonaqueous electrolyte secondary battery containing a lithium transition metal composite oxide having a porosity of 5 to 15%.  However, Lee et al. teaches that it is known in the art for a positive active material for a nonaqueous electrolyte secondary battery containing a lithium transition metal composite oxide having a porosity of 30 vol% or less {para. [0054]; the prior art range, 30 vol% or less, overlaps the claimed range, 5 to 15%; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive active material for a nonaqueous electrolyte secondary battery containing a lithium transition metal composite oxide of Shiozaki et al. by incorporating a porosity of 30% or less as taught by Lee et al. in order to create an excellent buffer action without a decrease in mechanical strength of the active material and an effect of increasing the reaction area with respect to the electrolyte solution (Lee et al., para. [0054]).  
Regarding claim 5, modified Shiozaki et al. teaches a method of producing a positive active material for a nonaqueous electrolyte secondary battery wherein the transition metal hydroxide precursor contains Ni and Mn or Ni, Co, and Mn as the transition metals (Me) and is a mixture of αMe(OH)2 and βMe(OH)2 (Shiozaki et al., para. [0115]).  
Regarding claim 6, modified Shiozaki et al. teaches a positive electrode for a nonaqueous electrolyte secondary battery containing the positive active material according to claim 1 (Shiozaki et al., claim 8).
Regarding claim 7, modified Shiozaki et al. teaches a nonaqueous electrolyte secondary battery comprising the positive electrode for a nonaqueous electrolyte secondary battery according to claim 6 (Shiozaki et al., para. [0068]; claim 8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/973,472 (hereinafter “Endo et al.”, published as US 2021/0249645) in view of Lee et al. (US 2018/0048015).  
Regarding claim 1, Endo et al. teaches a positive active material for a nonaqueous electrolyte secondary battery containing a lithium transition metal composite oxide (claim 1),
wherein
the lithium transition metal composite oxide has an α-NaFeO2 structure (claim 1),
a molar ratio Li/Me of Li and a transition metal (Me) of 1.05 ≤ Li/Me ≤ 1.4 (claim 1).
Endo et al. is silent regarding a positive active material for a nonaqueous electrolyte secondary battery containing a lithium transition metal composite oxide having a porosity of 5 to 15%.  However, Lee et al. teaches that it is known in the art for a positive active material for a nonaqueous electrolyte secondary battery containing a lithium transition metal composite oxide having a porosity of 30 vol% or less {para. [0054]; the prior art range, 30 vol% or less, overlaps the claimed range, 5 to 15%; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive active material for a nonaqueous electrolyte secondary battery containing a lithium transition metal composite oxide of Endo et al. by incorporating a porosity of 30% or less as taught by Lee et al. in order to create an excellent buffer action without a decrease in mechanical strength of the active material and an effect of increasing the reaction area with respect to the electrolyte solution (Lee et al., para. [0054]).  
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724